Case: 1:19-cr-00244-.]RA Doc #: 1 Filed: 04/24/19 1 of 1. Page|D #: 1

"l..j,'§:>

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

   

 

EASTERN DIVISION
UNITED STATES CF AMERICA, 4 § l N D l C T M E N T
Plarntiff, § z §§ § §§
V' § ride 18, United states COd@,
DONALD WHITE, ) Section 1709
Defendant. §

 

COUNT 1
(Theft of l\/lail by Postal Employee, 18 U.S.C. § 1709)

The Grand Jury charges:

Betvveen in or around November 2018 and continuing through in or around December
2018, in the Northern District of Ohio, Eastern Division, Defendant DONALD WHITE, being a
Postal Service officer or employee, did knowingly embezzle mail entrusted to him and Which
Was intended to be conveyed by mail, and carried and delivered by any carrier or other employee
of the Postal Service; and did steal, abstract and remove from such mail, articles and things
contained therein, to Wit: cash, gift cards, money orders, and personal checks totaling

approximately $3,027, in violation of Title 18, United States Code, Section 1709.

A TRUE BILL.

Original document - Signatures on file With the Clerk of Courts, pursuant to the E-Government

Act of 2002.

